ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-272, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that KATRINA F. WRIGHT of WILLINGBORO, who was admitted to the bar of this State in 1988, should be censured for violating RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 1.16(d) (failure to surrender papers and property to a client and to refund all or part of an unearned retainer), and RPC 8.1(b) (failure to comply with a lawful demand for information from a disciplinary authority);
And the Disciplinary Review Board having further concluded that respondent should refund a $1,000 retainer to her client;
And good cause appearing;
*28It is ORDERED that KATRINA F. WRIGHT is hereby censured; and it is further
ORDERED that respondent shall refund the $1,000 retainer to her client in the Sheed matter within sixty days after the filing date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further.
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.